DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/27/2022 has been entered.
The drawings were received on 9/27/2022.  These drawings are acceptable, however a new Drawing objection is presented below.
The objections over the Drawings presented in the Office Action mailed 7/28/2022 have been withdrawn based on the amendment filed 9/27/2022.  The examiner notes that Drawing objections based on the amendment filed 9/27/2022 are presented below.
The rejections under 35 U.S.C. 112(a) presented in paragraph 6 of the Office Action mailed 7/28/2022 have been withdrawn based on the amendment filed 9/27/2022.  The examiner notes that new rejections under 35 U.S.C. 112(a) based on the amendment filed 9/27/2022 is presented below.
The rejections under 35 U.S.C. 112(b) presented in the Office Action mailed 7/28/2022 have been withdrawn based on the amendment filed 9/27/2022.  




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration of the first reflecting surface and the configuration of the different second reflective surface of Claim 1 lines 18-26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With regards to Claim 1 and claims depending therefrom, Claim 1 lines 18-26 recite the limitation “the first reflecting surface is configured to direct light emitted from the first and second light sources provided as the first common light source such that an illumination pattern formed by the first light source and an illumination pattern formed by the second light source are adjacent illumination patterns which do not overlap each other; wherein a different second reflective surface of the plurality of reflective surfaces is configured to direct light emitted from a third light source of the light sources such that an illumination pattern formed by the third light source overlaps both of the adjacent illumination patterns formed by the first and second light sources”.  The Original Disclosure does not disclose or show the configurations of the first reflecting surface and of the different second reflective surface which directs the light emitted from the first and second light sources to form the adjacent illumination patterns which do not overlap and such that the illumination pattern formed by the third light source overlaps both of the adjacent illumination patterns.  As disclosed in paragraph 28, the reflecting portion [13] is formed into a curved surface shape which is displaced forward as proceeding downward and each of the first, second, third, and fourth reflecting surface is formed as a paraboloidal surface which is convex obliquely downward and rearward.  The reflecting portion [13] is seen in cross-section in Figures 1 and 4 and in front view in Figures 2 and 4.  As seen in the front views, the reflecting portion [13] with first, second, third, and fourth reflecting surfaces are substantially shown as substantially rectangularly shaped, and as seen in the cross-sectional views is seen as a curved surface extending about the light sources.  Furthermore, paragraph 54 discloses that adjacent illumination patterns 20A, 20C are formed by light emitted by light sources 9A and 9B each associated with reflecting surface 13a, adjacent illumination patterns 20B and 20D are formed by light emitted by light sources 9C and 9D each associated with reflecting surface 13b, and adjacent illumination patterns 20E and 20F are formed by light sources 9E and 9F each associated with reflecting surface 13c, such that the illumination pattern 20B overlaps each the pattern 20A and 20C, the pattern 20D overlaps each pattern 20C and 20E, and the pattern 20F overlaps each the pattern 20E and 20G.  Therefore, the reflecting surfaces appear to be substantially paraboloidal in cross-section and substantially rectangular in front view.  However, it is unclear as to how the associated common light source of the first reflecting surface creates adjacent illumination patterns not intersecting with one another, with a third light source emits light to a different second reflective surface creates an illumination pattern intersecting each of the adjacent illumination patterns and the Specification and Drawings do not disclose further configuration of the reflecting surfaces allowing the creation of such patterns.  Therefore, one of ordinary skill in the art is not enabled by the original disclosure to make and/or use the invention as claimed.

Allowable Subject Matter
Claims 1, 2, and 4-6 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), 1st paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest
the n illumination patterns are taken as a first illumination pattern to an n-th illumination
pattern in this order in the left-right direction, at least half of an area of an illumination
pattern of an immediately-following number overlaps at least half of an illumination
pattern of an immediately-preceding number in the left-right direction, the first reflecting surface is configured to direct light emitted from the first and second light sources provided as the first common light source such that an illumination pattern formed by the first light source and an illumination pattern formed by the second light source are adjacent illumination patterns which do not overlap each other, a different second reflective surface of the plurality of reflective surfaces is configured to direct light emitted from a third light source of the light sources such that an illumination pattern formed by the third light source overlaps both of the adjacent illumination patterns formed by the first and second light sources, as required by Claim 1 and in combination with the remaining limitations of Claim 1.

Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. 
With regards to the applicant’s argument that the present invention is an improvement over US 2013/0314936 which creates illumination patterns which do not overlap and a person having ordinary skill understands how to direct light from a light source in a different direction to form a different illumination pattern, and the present invention includes an additional light source to create overlapping patterns with the configuration as recited in amended Claim 1 by requiring the reflecting surfaces are configured to direct the light from the light sources to create the patterns and prior art references US 2016/0084465 and US 2016/0091161 disclose directing light towards one side or the other by a reflecting surface, the examiner first notes that utilizing a reflecting surface to direct light in general is known in the art.  However, the Drawings merely illustrate a rectangular reflecting surface in front view and curved reflecting surface in cross-section, and details as to how the illumination patterns from each of the light sources of a common light source are adjacent but not overlapping while a light source of an adjacent reflecting surface overlaps each of the adjacent illumination patterns are not included in the original disclosure.  Please see the above discussion of the rejection under 35 U.S.C. 112(a).
The examiner further notes that in the Interview Summary mailed 9/19/2022 concerning the telephone interview of 9/13/2022, the applicant’s representative discussed the inclination providing a positional difference between adjacent reflective surfaces provides the claimed illumination patterns allowing the focal length of the reflective surfaces to be reduced.  However, while the amendment filed 9/27/2022 does include language supported by the original disclosure, sufficient detail allowing one of ordinary skill in the art, particularly the positional difference including the inclination between adjacent reflective surfaces is not included in the claims.  The examiner further nots that the original disclosure, upon further consideration by the examiner in consideration of the amendment filed 9/27/2022, does not include discussion or drawing showing the positional difference including the inclination between adjacent reflective surfaces.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Primary Examiner, Art Unit 2875